                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAT THANH LUONG, et al.,                           Case No.17-cv-06675-EMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: LATE-NOTICED 30(B)(6)
                                                 v.                                         DEPOSITION NOTICE
                                   9

                                  10     NAPA STATE HOSPITAL, et al.,                       Re: Dkt. Nos. 210, 211
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is a letter brief from Defendants regarding Plaintiffs’ September 4,

                                  14   2019 notice of a 30(b)(6) deposition of a “person most knowledgeable” from Alameda County,

                                  15   (Dkt. No. 210), and Plaintiffs’ response, (Dkt. No. 211). The fact discovery cut off in this case

                                  16   was June 20, 2019. As Plaintiffs noticed the deposition well after that deadline, Defendants seek a

                                  17   protective order preventing the deposition from going forward. Plaintiffs counter that they

                                  18   designated the witness as an unretained expert and therefore the deposition notice constitutes

                                  19   timely expert discovery.

                                  20          Plaintiffs have not demonstrated that the Alameda County 30(b)(6) witness is an expert

                                  21   witness rather than or even in addition to a fact witness. Assuming that Plaintiffs did not need to

                                  22   provide an expert report from the Alameda County 30(b)(6) witness, they still needed to disclose

                                  23   “a summary of the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P.

                                  24   26(a)(2)(C)(ii) (emphasis added). Plaintiffs disclosed the following as to their Alameda County

                                  25   30(b)(6) unretained expert witness:

                                  26                  Alameda County’s Person(s) Most Knowledgeable about the
                                                      County’s relationship and contracts with the State of California,
                                  27                  Department of State Hospitals, concerning the State’s Conditional
                                                      Release Program (“CONREP”) and communications with the County
                                  28                  about delays in admission and the possibility of psychiatric acuity
                                                      review.
                                   1

                                   2   (Dkt. No. 210-3.) While this disclosure identifies the facts to which this witness will testify, it

                                   3   does not identify any opinions. In other words, the witness appears to be a typical 30(b)(6)

                                   4   deponent, not an expert. See Brown v. Grinder, No. 2:13-cv-01007-KJM-KJN, 2019 WL

                                   5   2337107, at *5 (E.D. Cal. June 3, 2019) (holding that disclosure that did not identify any opinions

                                   6   whatsoever did not satisfy Rule 26(a)(2)(C)(ii)). If Plaintiffs wanted the facts preserved by

                                   7   deposition, the deposition should have been noticed to occur before the close of fact discovery.

                                   8   See United States ex. rel. McLean v. Cty. of Santa Clara, No. C05-01962 HRL, 2009 WL 189175,

                                   9   *1 (N.D. Cal. Jan. 2, 2009) (stating that a party cannot use the expert discovery period to seek fact

                                  10   discovery).

                                  11          Plaintiffs’ insistence that Defendants have no right to challenge the deposition of a

                                  12   different party is not persuasive; Defendants have standing to object that the deposition is strictly
Northern District of California
 United States District Court




                                  13   fact discovery, not expert discovery, and thus noticed too late. And Plaintiffs’ challenge to

                                  14   Defendants’ reliance on the fact-discovery cut-off, (see Dkt. No. 211 at 2), is baffling. The district

                                  15   court ordered a specific fact discovery cut-off and an expert discovery cut-off. (Dkt. No. 53.) All

                                  16   parties are bound by these deadlines unless and until the district court orders otherwise.

                                  17          The cases Plaintiffs’ cite are unpersuasive because they involved the opposing party’s

                                  18   disclosure of the opinions of the non-retained 30(b)(6) witness. See, e.g., Cepero v. Las Vegas

                                  19   Metro. Police Dep’t, 2019 WL 2616170 *3 (N. Nev. June 26, 2019) (noting that the defendants’

                                  20   disclosure identified the opinions of the witness). Here, despite the issue being squarely presented

                                  21   by Defendants’ letter brief, Plaintiffs have not identified any opinion testimony being sought from

                                  22   Alameda County’s 30(b)(6) witness. Accordingly, Defendants’ motion for a protective order is

                                  23   GRANTED on the grounds that the 30(b)(6) testimony sought should have been obtained during

                                  24   the fact-discovery period.

                                  25          Finally, going forward, no party may file a unilateral discovery dispute letter brief with the

                                  26   Court; instead, the party must first arrange an informal telephone call with the Court through the

                                  27   Court’s courtroom deputy.

                                  28          This Order disposes of Docket Nos. 210, 211.
                                                                                          2
                                   1

                                   2         IT IS SO ORDERED.

                                   3   Dated: September 13, 2019

                                   4

                                   5
                                                                       JACQUELINE SCOTT CORLEY
                                   6                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   3
